64 F.3d 675
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.STRATTEC SECURITY CORPORATION, Plaintiff-Appellee,v.GENERAL AUTOMOTIVE SPECIALTY COMPANY, INC., All-Lock Co.,Inc. and Fairway Supply Co., Inc., Defendants-Appellants.
No. 95-1340.
United States Court of Appeals, Federal Circuit.
July 31, 1995.

1
DISMISSED.

ORDER

2
In accordance with the court's order of July 14, 1995, this appeal is dismissed without prejudice.  Each side shall bear its own costs.